Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 08/24/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1, 3-13, 21-25, 28-30.

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.

Applicant argues: (1) Sio does not disclose "each of the first power rails being disposed at a boundary between two of the first cell rows (each of the first cell rows having a first row height)" as recited in claim 1.
(2) Sahu does not disclose that each of VDD power rails 402, 404 of the same type has a wider width w1, and each of VSS (ground) power rails 406, 408 of the same type has a narrower width w2.

Examiner’s reply: Examiner does not find this argument persuasive.
(1)
Sio discloses the semiconductor device in figs. 1A, 2B:
first power rails (VDD) extending in the first direction X, each of the first power rails being disposed at a boundary between two of the first cell rows (figs. 1A, 2B; ¶ 0042); and
second power rails (e.g., ground) extending in the first direction, each of the second power rails being disposed at a boundary between one of the first cell rows and one of the second cell rows (figs. 1A, 2B; ¶ 0042),

Note, in rejecting claims 1 and 2, Examiner indicated the schematic diagram of exemplary integrated circuit in figs. 1A, 2B of Sio have been employed. Fig. 1A shows schematic diagram of integrated circuit 100 and fig. 2B shows layout design of the integrated circuit at a second layout level above the one or more first layout levels of the integrated circuit 180 (fig. 1C) as an example. However, this layout design of the integrated circuit at a second layout level as shown in fig. 2B is also applicable for the integrated circuit 100 shown in fig. 1A. 

Therefore, Sio teaches in combination of figs. 1A, 2B first power rails (VDD) extending in the first direction X, each of the first power rails being disposed at a boundary between two of the first cell rows; and
second power rails (e.g., ground) extending in the first direction, each of the second power rails being disposed at a boundary between one of the first cell rows and one of the second cell rows (¶ 0042).

(2) Amended claim 1, in it’s current form, does not recite first power rails are VDD power rails and second power rails are VSS power rails. Therefore, the arguments relating to VDD power rails are wider than the VSS power rails are moot. Furthermore, Sahu discloses the width of power rails at the cell boundaries can have varying widths as described below in the rejection of claim 1. 
Sahu discloses a semiconductor device (fig. 4) wherein a first rail width w1 of each of the first power rails (402, 406) is wider than a second rail width w2 of each of the second power rails (404, 408) (C. 8, 4th para). 
One would have been motivated to employ the teachings of Sahu and vary the widths of first power rails of Sio with the widths of the second power rails as Sahu shows a limited number of options with anticipated success.
A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Pfizer, Inc. v. Apotex, Inc ., 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007). See MPEP §2143.02-I.

Therefore, the rejection stands.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3-5, 8-13, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sio et al. (US 2019/0164949 A1; hereinafter “Sio”) in view of Sahu et al. (US 9502351 B1; hereinafter “Sahu”).

In re Claim 1, Sio discloses a semiconductor device (figs. 1A, 2, 5), comprising:
first cell rows (rows with height A, e.g., row 1, row2, row4, row5; hereinafter “Row-A”) extending in a first direction (X), each of the first cell rows having a first row height (A) (fig. 1A; ¶ 0019-0021); and
second cell rows (rows with height B, e.g., row 3; hereinafter “Row-B”) extending in the first direction X, each of the second cell rows having a second row height B (figs. 1A, 5; ¶ 0019-0021, 0026, 0072),
first power rails (VDD) extending in the first direction X, each of the first power rails being disposed at a boundary between two of the first cell rows (fig. 2B; ¶ 0042); and
second power rails (e.g., ground) extending in the first direction, each of the second power rails being disposed at a boundary between one of the first cell rows and one of the second cell rows (fig. 2B; ¶ 0042),
wherein the first row height A is greater than the second row height B, the first cell rows (“Row-A”) and the second cell rows (“Row-B”) are interlaced in a periodic sequence, a first row quantity of the first cell rows in the periodic sequence is greater than a second row quantity of the second cell rows in the periodic sequence (¶ 0019-0022, 0025-0027, 0072).

Sio does not expressly disclose wherein a first rail width of each of the first power rails is wider than a second rail width of each of the second power rails.
In the same field of endeavor, Sahu discloses a semiconductor device (fig. 4) wherein a first rail width w1 of each of the first power rails (402, 406) is wider than a second rail width w2 of each of the second power rails (404, 408) (C. 8, 4th para).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Sahu into the device of Sio and form the first power rails and second power rails with different widths in order to attain desired IR-drop/EM requirements for the various cells in different rows (C. 20, 3rd para of Sahu).

In re Claim 3, Sio discloses the semiconductor device of claim 1 (figs. 1A, 2, 5), wherein each one of the first cell rows (“Row-A”) comprises first active regions (101-1a through 101-1d) each of which continuously extends across a corresponding first cell row of the first cell rows in the first direction X, and each one of the second cell rows comprises second active regions (101-3a through 101-3d) each of which continuously extends across a corresponding second cell row of the second cell rows in the first direction X (fig. 1A; ¶ 0019-0022).

In re Claim 4, Sio discloses the semiconductor device of claim 3 (figs. 1A, 2, 5), wherein the first active regions in each one of the first cell rows comprise two n-type fin-shaped structures and two p-type fin-shaped structures, the second active regions in each one of the second cell rows comprise one n-type fin-shaped structure and one p-type fin-shaped structure (¶ 0033).

In re Claim 5, Sio discloses the semiconductor device of claim 3 (figs. 1A, 2, 5), wherein a quantity of fin-shaped structures of the first active regions in each one of the first cell rows is greater than a quantity of fin-shaped structures of the second active regions in each one of the second cell rows (fig. 2A).

In re Claim 8, Sio discloses a semiconductor device (figs. 1A, 2, 5), comprising:
first cell rows (rows with height A, e.g., row 1, row2, row4, row5; hereinafter “Row-A”) extending in a first direction (X), each of the first cell rows having a first row height (A) (fig. 1A; ¶ 0019-0021);
second cell rows (rows with height B, e.g., row 3; hereinafter “Row-B”) extending in the first direction X, each of the second cell rows having a second row height B (figs. 1A, 5; ¶ 0019-0021, 0026, 0072), wherein the first row height A is greater than the second row height B (¶ 0025-0027);
first power rails (VDD) extending in the first direction X, each of the first power rails being disposed at a boundary between two of the first cell rows (fig. 2B; ¶ 0042); and
second power rails (e.g., ground) extending in the first direction, each of the second power rails being disposed at a boundary between one of the first cell rows and one of the second cell rows (fig. 2B; ¶ 0042).

Sio does not expressly disclose wherein a first rail width of each of the first power rails is wider than a second rail width of each of the second power rails.
In the same field of endeavor, Sahu discloses a semiconductor device (fig. 4) wherein a first rail width w1 of each of the first power rails (402, 406) is wider than a second rail width w2 of each of the second power rails (404, 408) (C. 8, 4th para).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Sahu into the device of Sio and form the first power rails and second power rails with different widths in order to attain desired IR-drop/EM requirements for the various cells in different rows (C. 20, 3rd para of Sahu).

In re Claim 9, Sio/Sahu discloses the semiconductor device of claim 8 outlined above. Furthermore, Sio teaches all the limitations of claim 8 as described above in claim 3.

In re Claim 10, Sio/Sahu discloses the semiconductor device of claim 9 outlined above. Furthermore, Sio teaches all the limitations of claim 10 as described above in claim 4.

In re Claim 11, Sio/Sahu discloses the semiconductor device of claim 9 outlined above. Furthermore, Sio teaches all the limitations of claim 11 as described above in claim 5.

In re Claim 12, Sio/Sahu discloses the semiconductor device of claim 8 outlined above. Furthermore, Sio teaches wherein the first cell rows and the second cell rows are arranged in an interlaced configuration along a second direction Y perpendicular to the first direction X (fig. 1A of Sio).

In re Claim 13, Sio/Sahu discloses the semiconductor device of claim 8 outlined above. Furthermore, Sio teaches wherein a ratio between a first row quantity of the first cell rows and a second row quantity of the second cell rows in a periodic sequence is M:N, M and N are positive integers and M>N (fig. 1A and ¶ 0025-0027 of Sio).

In re Claim 21, Sio discloses a semiconductor device (figs. 1A, 2, 5), comprising:
first cell rows (rows with height A, e.g., row 1, row2, row4, row5; hereinafter “Row-A”) extending in a first direction (X), each of the first cell rows comprising a first quantity (e.g., 4) of fin-shaped structures (212-1 through 212-4) (fig. 2B; ¶ 0031) extending in the first direction X (¶ 0031); and
second cell rows (rows with height B, e.g., row 3; hereinafter “Row-B”) extending in the first direction X, each of the second cell rows comprising a second quantity (e.g., 2) of fin-shaped structures (e.g., 222-1 through 222-2) (fig. 2B; ¶ 0031) extending in the first direction,
first power rails (VDD) extending in the first direction X, each of the first power rails being disposed at a boundary between two of the first cell rows (fig. 2B; ¶ 0042); and
second power rails (e.g., ground) extending in the first direction, each of the second power rails being disposed at a boundary between one of the first cell rows and one of the second cell rows (fig. 2B; ¶ 0042),
wherein the first quantity is greater than the second quantity, the first cell rows and the second cell rows are interlaced in a periodic sequence, a first row quantity of the first cell rows in the periodic sequence is greater than a second row quantity of the second cell rows in the periodic sequence (¶ 0019-0022, 0025-0027, 0031, 0072).

Sio does not expressly disclose wherein a first rail width of each of the first power rails is wider than a second rail width of each of the second power rails.
In the same field of endeavor, Sahu discloses a semiconductor device (fig. 4) wherein a first rail width w1 of each of the first power rails (402, 406) is wider than a second rail width w2 of each of the second power rails (404, 408) (C. 8, 4th para).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Sahu into the device of Sio and form the first power rails and second power rails with different widths in order to attain desired IR-drop/EM requirements for the various cells in different rows (C. 20, 3rd para of Sahu).

In re Claim 22, Sio discloses the semiconductor device (figs. 1A, 2, 5) of claim 21, wherein each of the first cell rows comprises four fin-shaped structures, each of the second cell rows comprise two fin-shaped structures (¶ 0031).

In re Claim 23, Sio discloses the semiconductor device (figs. 1A, 2, 5) of claim 22, wherein each of the first cell rows comprises two n-type fin-shaped structures and two p-type fin-shaped structures, each of the second cell rows comprises one n-type fin-shaped structure and one p-type fin-shaped structure (¶ 0033).

In re Claim 24, Sio discloses the semiconductor device (figs. 1A, 2, 5) claim 21, wherein the first cell rows and the second cell rows are arranged in an interlaced configuration along a second direction Y perpendicular to the first direction X.

In re Claim 25, Sio discloses the semiconductor device (figs. 1A, 2, 5) of claim 21, wherein a ratio between the first row quantity and the second row quantity in a periodic sequence is M:N, M and N are positive integers and M>N (fig. 1A and ¶ 0025-0027 of Sio).

In re Claim 27, Sio discloses the semiconductor device of claim 26 outlined above.
Sio does not expressly disclose wherein a first rail width of each of the first power rails is wider than a second rail width of each of the second power rails.
In the same field of endeavor, Sahu discloses a semiconductor device (fig. 4) wherein a first rail width w1 of each of the first power rails (402, 406) is wider than a second rail width w2 of each of the second power rails (404, 408) (C. 8, 4th para).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Sahu into the device of Sio and form the first power rails and second power rails with different widths in order to attain desired IR-drop/EM requirements for the various cells in different rows (C. 20, 3rd para of Sahu).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sio in view of Sahu, as applied to claim 1 above and further in view of Kim et al. (US 20200050728 A1; hereinafter “Kim”).

In re Claim 6, Sio/Sahu discloses the semiconductor device of claim 1 outlined above.
Sio further discloses the semiconductor device of claim 1 (figs. 1A, 2, 5), further comprising:
a first integrated circuit cell 100-1a disposed on one of the first cell rows (¶ 0019);
a second integrated circuit cell 100-3a disposed on one of the second cell rows (¶ 0019).
Sio does not expressly disclose a third integrated circuit cell disposed on one of the first cell rows and adjacent one of the second cell rows.

In the same field of endeavor, Kim discloses a semiconductor device 30b (fig. 3B) wherein a third integrated circuit cell C36b disposed on one of the first cell rows R32 and adjacent one of the second cell rows R33.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Kim into the device of Sio/Sahu in order to provide an integrated circuit including standard cells with improved characteristics, such as power consumption, operation speed (¶ 0003-0007 of Kim).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sio in view of Sahu and Kim as applied to claim 6 above and further in view of Do et al. (US 20190355749 A1; hereinafter “Do”).

In re Claim 7, Sio/Sahu/Kim discloses the semiconductor device of claim 6 outlined above, but does not expressly disclose a fourth integrated circuit cell disposed on two of the first cell rows and one of the second cell rows.
In the same field of endeavor, Do discloses a semiconductor device 40c (fig. 4C) wherein a fourth integrated circuit cell C44c (¶ 0044) disposed on two of the first cell rows R41, R42 and one of the second cell rows R43.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Do into the device of Sio/Sahu/Kim in order to accommodate integrated circuits including a multiple height cell and thus various types of cells having different areas while maintaining or otherwise providing the same drive current capability may be included in the integrated circuit (¶ 0002, 0003 of Do).


Claim(s) 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sio in view of Sahu, as applied to claims 1, 8 and 21 above, respectively and further in view of Gadigatla et al. (US 20200251464 A1; hereinafter “Gadigatla”).

Regarding claims 28-30, Sio in view of Sahu discloses claims 1, 8 and 21 outlined above, but does not expressly disclose wherein an amount of the first power rails is less than an amount of the second power rails.
	In the same field of endeavor, Gadigatla discloses a layout of an integrated circuit structure (fig. 13; ¶ 0056) wherein first power rails 1206 are wider than second power rails 1209 and an amount of the first power rails 1206 is less than an amount of the second power rails 1209.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Gadigatla into the device of Sio/Sahu/Kim in order to incorporate additional power tracks that may be used for power nets or signal routing (¶ 0055 of Gadigatla).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893